952 F.2d 1427
W. Foster Sellers, Appellantv.Bureau of Prisons, et al.
No. 90-5197.
United States Court of Appeals,District of Columbia Circuit.
March 27, 1992.

Before MIKVA, Chief Judge, WALD and BUCKLEY, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellees' petition for rehearing it is


2
ORDERED, by the Court, that the petition is granted.  It is


3
Further Ordered, by the Court, that the opinion and judgment filed herein on January 14, 1992 be, and the same hereby are, vacated.


4
A new opinion and new judgment issue this date.